Mollison, Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the Plaintiff and the Assistant Attorney General for the United States, Defendant, subject to the approval of the court, that at the time of exportation of the merchandise covered by the above-named reappraisement appeals, there was no “foreign value”, “export value”, nor “United States value” therefor as defined in Section 402, Tariff Act of 1930 as amended, and that the “cost of production” as defined in Section 402 (f) of said Act was as follows, net packed, British shillings:
Cost of produc-
Reappraisement appeal No. Invoice identification tion — Each
243454-A_ Chair desk_ 19/9d
249417-A_ Chair desk_ 19/9d
Merry-Go-Round_ 43/3d
That the above named reappraisement appeals are limited to the above specified items on the invoices covered by said appeals, which appeals are submitted for decision upon this stipulation and the entry papers on file with the court.
On the agreed facts I find the cost of production, as that value is defined in section 402 (f) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise listed below, and that such values were as follows:
Per each English
Reappraisement No. Invoice identification currency
243454-A___ Chair desk...__ 0/19/9
249417-A__ Chair desk__ 0/19/9
Merry-go-round_ 0/43/3
All net packed.
*701Insofar as the appeals relate to a,11 other merchandise they are hereby dismissed.
Judgment will be entered accordingly.